DETAILED ACTION
	This is the first office action regarding application number 16/771,329, filed on Jun 10, 2020. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-19 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Jun 10, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
Claim(s) 1-19 is/are objected to because of the following informalities:  
Applicant uses ‘plurality of permanent magnets’ and ‘permanent magnets’ interchangeably throughout the claim set. The examiner suggests always referring to the structure as defined initially (usually as defined in the independent claim) to ensure a clear claim. In this case, the instances of ‘at least one of the permanent magnets’ could be rewritten to ‘at least one of the plurality of permanent magnets’. 
Applicant uses ‘a plurality of apertures’ and ‘apertures’ interchangeably throughout the claim set. The examiner suggests always referring to the structure as defined initially (usually as defined in the independent claim) to ensure a clear claim. In this case, the instances of ‘at least one of the apertures’ could be rewritten to ‘at least one of the plurality of apertures’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitations in lines 7-11 of ‘a given aperture’, ‘one of the permanent magnets’, ‘the aperture’ and ‘a different one of the permanent magnets’ are unclear. Applicant claims ‘a plurality of apertures’ and ‘a plurality of permanent magnets’ in lines 2-4 of Claim 1, but the recitations in line 7-11 appear to describe additional apertures and magnets as they do not refer back to the structures in lines 2-4. Thus, they appear to not have proper antecedent basis. As best understood, however, the recitations in lines 7-11 are further specifications of the recitations in lines 2-4 and will be treated as such during prosecution. For example, currently, ‘a given aperture’ seems to be indicating an aperture distinct from ‘a plurality of apertures’ as there is no indication of it belonging to the group (plurality of apertures) already identified. The examiner suggests rewriting ‘for a given aperture’ to ‘for any one of the plurality of apertures’ to provide proper antecedent basis and to overcome this rejection. The recitations of ‘one of the permanent magnets’, ‘the aperture’ and ‘a different one of the permanent magnets’ can be corrected in a similar manner. 

	Claim(s) 2-19 are rejected by virtue of dependency on Claim 1.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rutishauser (US 6,368,561, as cited on the IDS dated Jun 10, 2020).

Regarding Claim 1, Rutishauser teaches a test receptacle rack (see Rutishauser: Abstract) comprising: 
a plurality of apertures for receiving test receptacles, each aperture having a first side and a second side opposite the first side (see Rutishauser: “holder 2 for sample liquid containers, which is in the form of a frame which surrounds a plurality of orifices superimposed on one another. In the example, there are two intersecting rectangular orifices into which alternatively three different types of sample liquid containers can be inserted, namely 48 Eppendorf vessels in a suitable holder (FIGS. 1a-d, 2a-c) a microtitre plate having 96 vessels (FIGS. 3a-c) or, once again in a suitable holder, 20 test tubes (FIGS. 4, 5a-c)”, Column 2, line 56-64; FIGS. 1a-d, 2a-c); 
a plurality of permanent magnets (see Rutishauser: “a magnetic arrangement 4”, Column 3, line 2; FIGS. 1a-d, 2a-c); 
and an actuator to impart relative motion between the permanent magnets and the apertures to switch between a first configuration and a second configuration, in which (see Rutishauser: “a stepping motor 6 by means of which the magnetic arrangement 4 can be moved transversely to the longitudinal direction is arranged at the end of the baseplate 3.”, Column 3, line 4-7; FIGS. 1a-d, 2a-c): 
for a given aperture in one of the first configuration and the second configuration, one of the permanent magnets is positioned adjacent to the first side of the aperture; 
and in the other of the first configuration and the second configuration, a different one of the permanent magnets is positioned adjacent to the second side of the aperture (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to at least two locations (i.e. configurations)); 
and the actuator is configured to impart relative motion between the permanent magnets and the apertures to switch to a third configuration in which, for the given aperture, a position and orientation of each of the permanent magnets is such that a magnetic field strength at the aperture location is less than in the first configuration or the second configuration (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to different locations (i.e. configurations)). 

Regarding Claim 2, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which: at least one of the permanent magnets is positioned adjacent to at least one aperture in the first configuration and positioned adjacent to at least one different aperture in the second configuration (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to different locations (i.e. configurations)).

Regarding Claim 3, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which: in at least one of the first configuration and the second configuration, at least one of the permanent magnets is positioned adjacent to the first side of one aperture and to the second side of another aperture (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to different locations (i.e. configurations)).

Regarding Claim 4, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which the number of permanent magnets is less than the number of apertures (see Rutishauser: “magnetic arrangement 4 has in each case a plurality of magnetic plates 14 extending in the longitudinal direction and a distance apart laterally. The magnetic arrangement 4 suitable for the Eppendorf vessels 15 (cf. FIGS. 2a-c) consists of four such magnetic plates 14 whose lateral spacing is such that two Eppendorf vessels 15 arranged side by side in the holder have space between them. Each magnetic plate 14 consists of two magnetic strips which, separated by a layer of magnetically readily conducting material, are arranged directly side by side and are inclined slightly toward one another in an upward direction, so that they rest against the walls of the Eppendorf vessels 15”, Column 3, line 50-61; FIGS. 2a-c; the examiner notes that Rutishauser illustrates a configuration where the magnet has 4 prongs to contact at least 6 tubes in Figs 2a-2c)).

Regarding Claim 5, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which the actuator is configured to move the permanent magnets relative to stationary apertures when switching between the first configuration and the second configuration (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to different locations (i.e. configurations)).

Regarding Claim 6, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which the apertures are formed within a housing (see Rutishauser: “The magnetic separator according to the invention has, in a cuboid housing 1, a holder 2 for sample liquid containers,”, Column 2, line 55-56; FIGS. 1a-d, 2a-c).

Regarding Claim 7, Rutishauser teaches all the limitations as applied to Claim 6 and further teaches in which the permanent magnets are hidden within the housing (see Rutishauser: FIGS. 1a-d, 2a-c; the examiner notes that the magnetic structure 4 is within the housing).

Regarding Claim 8, Rutishauser teaches all the limitations as applied to Claim 6 and further teaches in which for at least one of the apertures: a viewing side of the aperture between the first side and the second side is visible from outside the housing, where the viewing side is unobscured by a path taken by the permanent magnets between the first configuration and the second configuration (see Rutishauser: “The magnetic separator according to the invention has, in a cuboid housing 1, a holder 2 for sample liquid containers,”, Column 2, line 55-56 “holder 2 for sample liquid containers, which is in the form of a frame which surrounds a plurality of orifices superimposed on one another. In the example, there are two intersecting rectangular orifices into which alternatively three different types of sample liquid containers can be inserted, namely 48 Eppendorf vessels in a suitable holder (FIGS. 1a-d, 2a-c) a microtitre plate having 96 vessels (FIGS. 3a-c) or, once again in a suitable holder, 20 test tubes (FIGS. 4, 5a-c)”, Column 2, line 56-64; FIGS. 1a-d, 2a-c; the examiner notes that a top view of Rutishauser would provide unobstructed view of both sides of the aperture and as the magnetic structure is inside the housing, it would not obscure viewing of the apertures when the magnetic structure moves).

Regarding Claim 9, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which the apertures are arranged in a grid pattern; and the actuator is configured to move the permanent magnets within corridors extending between the apertures along a row or column direction of the grid pattern (see Rutishauser: “holder 2 can be moved between a first position (FIG. 5b) and a second position (FIG. 5c). In the first position, the holder 2 is moved completely to that side of the housing 1 which is occupied by the magnetic arrangement 4, so that a first half of the test tubes 18 lies at the height of the outer group of magnetic plates 14 which is adjacent to the end of the housing 1, and the second half at the height of the middle group”, Column 5, line 11-18; FIGS. 5a-c; the examiner notes the top view of Rutishauser shows a grid pattern and the magnetic plates 14 moving through rows of the vessels).

Regarding Claim 15, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches in which the actuator has an automatic switching mode in which the actuator is configured to automatically switch between the first configuration and the second configuration at intervals of a predetermined time, independent of whether any user input is received (see Rutishauser: “a stepping motor 6 by means of which the magnetic arrangement 4 can be moved transversely to the longitudinal direction is arranged at the end of the baseplate 3.”, Column 3, line 4-7; FIGS. 1a-d, 2a-c; the examiner notes that a stepping motor receives an instruction and proceeds periodically in ‘steps’, receiving information on how often to move (i.e. a predetermined time) and performs it automatically).).

Regarding Claim 17, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches comprising a height adjuster to adjust a relative height at which at least one permanent magnet is positioned relative to at least one aperture when in the first configuration or the second configuration (see Rutishauser: “The horizontally nondisplaceable baseplate 3 is vertically displaceable, by means of a lifting device 9, between a passive position, in which it is supported on the bottom of the housing 1, lowered relative to the holder 2, and an active position, in which it is relatively just below the holder 2. The lifting device 9 has a pair of gear wheels on each longitudinal side of the housing 1”, Column 3, line 24-29).

Regarding Claim 18, Rutishauser teaches all the limitations as applied to Claim 1 and further teaches comprising a heating or cooling element for heating or cooling contents of a test receptacle placed in at least one of the apertures (see Rutishauser: “a heating device in the form of a hotplate 5”, Column 3, line 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutishauser (US 6,368,561, as cited on the IDS dated Jun 10, 2020) in view of Bonk et al (US 2014/0030169, as cited on the IDS dated Jun 10, 2020).

	Regarding Claim 10, Rutishauser teaches all the limitations as applied to Claim 1. Rutishuaser teaches the apertures being in rows (see Rutishauser: Figs 1a-d, 2a-c).
Rutishauser does not teach a drive rod extends parallel to a row direction, between the first and second rows of apertures; the permanent magnets are attached to spindles extending outwards from the drive rod, where the spindles carrying a first subset of the magnets are attached to the drive rod at a different angle about the axis to the spindles carrying a second subset of the magnets; and the actuator is configured to switch the permanent magnets between the first configuration and the second configuration by rotating the drive rod about its axis.
However, Bonk teaches the analogous art of an apparatus for performing operations on vessels, including magnetic operations (see Bonk: Abstract). Bonk teaches an arrangement for a magnetic structure in which the magnets are mounted as spindles on a central rod, the magnets arranged such that they comprise two sets of magnets, the two sets of magnets arranged at different angles, and where the magnetic structure rotates, thereby providing the magnets such that adequate field strength is achieved while allowing the magnets to be rotated (see Bonk: [0036]-[0038]; Fig 8-10b). The examiner notes that Bonk teaches the magnets as spindles and, as such, the spindles of the structure of Bonk comprise magnets. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the magnetic structure of Rutishauser to comprise a drive rod with permanent magnets attached as spindles extending outwards from the drive rod, where the spindles carrying a first subset of the magnets are attached to the drive rod at a different angle about the axis to the spindles carrying a second subset of the magnets as suggested by Bonk, because Bonk teaches that this provides an arrangement of the magnets such that adequate field strength is achieved while allowing the magnets to be rotated (see Bonk: [0036]-[0038]; Fig 8-10b).

	Regarding Claim 11, modified Rutishausen teaches all the limitations as applied to Claim 10. Modified Rutishausen teaches the magnets and the drive rod (see Claim 11).
	Modified Rutishausen does not specifically teach in which the first subset of magnets are interleaved with the second subset of the magnets at alternating positions along the axis of the drive rod.
	However, based on the above teachings, where Rutishausen teaches the magnets and their arrangement on the rod, it would have been well within the skill of one of ordinary skill in the art to have arranged the magnets on the bar as desired, including having the first subset of magnets interleaved with the second subset of the magnets at alternating positions along the axis of the drive rod, as changing the location of the magnets would have been a design choice. Further, changing the arrangement of the magnets on the drive rod would have provided advantageous for controlling the extent of the magnetic fields acting on the vessels.  Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the location of the magnets of modified Rutishausen to have the first subset of magnets interleaved with the second subset of the magnets at alternating positions along the axis of the drive rod, because changing the location of the magnets would have been a design choice and changing the arrangement of the magnets on the drive rod would have provided advantageous for controlling the extent of the magnetic fields acting on the vessels. 

Regarding Claim 12, modified Rutishausen teaches all the limitations as applied to Claim 10 and further teaches in which an angular offset between the spindles carrying the first subset of the magnets and the spindles carrying the second subset of the magnets is approximately 180 degrees (see modification of Claim 10; see Bonk: [0036]-[0038]; Fig 8-10b).

Regarding Claim 13, modified Rutishauser teaches all the limitations as applied to Claim 12 and further teaches in which the actuator is configured to rotate the drive rod relative to the first configuration or the second configuration to switch to a third configuration in which all the spindles attached to the drive rod extend substantially parallel to an axis of the apertures (see Rutishauser: “The holder 2 is horizontally displaceable between a working position, in which it is above the magnetic arrangement 4 (FIGS. 1a, b), and a heating position (FIGS. 1c, d), in which it is above the hotplate 5, by means of, for example, a stepping motor via a threaded rod 7 (FIGS. 2a-c) which engages a threaded bush 8 on the holder 2.”, Column 3, line 7-12; FIGS. 1a-d, 2a-c; the examiner notes that the motor of Rutishauser is capable of moving to different locations (i.e. configurations)).

Regarding Claim 14, Rutishauser teaches all the limitations as applied to Claim 1. Rutishauser teaches using a motor to control the location of the magnetic structures (see Claim 1).
Rutishauser does not explicitly teach in which the actuator has a manual switching mode in which the actuator is configured to switch between the first configuration and the second configuration in response to a user input. 
However, Bonk teaches the analogous art of an apparatus for performing operations on vessels, including magnetic operations (see Bonk: Abstract). Bonk teaches an arrangement for a magnetic structure in which the magnets are mounted as spindles on a central rod, the magnets arranged such that they comprise two sets of magnets, the two sets of magnets arranged at different angles, and where the magnetic structure rotates, thereby providing the magnets such that adequate field strength is achieved while allowing the magnets to be rotated (see Bonk: [0036]-[0038]; Fig 8-10b). Bonk teaches that magnetic structures can be controlled via motors (i.e. user-independent movement) or using knobs or the like (i.e. user-dependent movement) (see Bonk: [0040]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the control of the magnetic structure of Rutishauser to be comprise a manual switching mode in response to a user input as suggested by Bonk, because Bonk teaches that magnetic structures can be controlled via motors (i.e. user-independent movement) or using knobs or the like (i.e. user-dependent movement), thus suggesting that both methods are reasonable and comprise alternative ways to perform the function (see Bonk: [0040]).




Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 102 or alternatively under 35 U.S.C. 103 as being unpatentable over Rutishauser (US 6,368,561, as cited on the IDS dated Jun 10, 2020).

Regarding Claim 16, Rutishauser teaches all the limitations as applied to Claim 15. Rutishauser teaches the stepper motor (see Claim 15; the examiner notes that a stepper motor receives information on how often to move (i.e. a predetermined time) and performs it automatically).  Rutishauser teaches that the stepper motor switches between the first and second configurations at predetermined time intervals, the intervals determined prior to use.  Although related to intended use and function, the predetermined time intervals in which Rutishauser moves would be configurable by a user as the device is being designed and made.
However, if it is deemed that Rutishauser is not capable of having a predetermined time configurable by a user, then, based on the above teachings, where Rutishauser teaches all of Claim 15, including a stepper motor that receives an instruction on how often to act (i.e. a time), it would have been well within the skill of one of ordinary skill in the art to have made the motor be responsive to any predetermined time as desired by a user, because this would have afforded the advantage of customization of the movement of the stepper motor. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the stepper motor of Rutishauser to be responsive to any predetermined time as desired by a user, because this would have afforded the advantage of customization of the movement of the stepper motor. 

Regarding Claim 19, Rutishauser teaches all the limitations as applied to Claim 1. 
Rutishauser does not specifically teach wherein the test receptacle rack is portable. However, the examiner believes that the test rack of Rutishauser is capable of being moved by a user, and specifically a user could move the rack to and from various different laboratory benches, thereby making the test rack portable.
However, if it is deemed that Rutishauser is not capable of being portable, then based on the above teachings, where Rutishauser teaches all of Claim 1, it would have been well within the skill of one of ordinary skill in the art to have made the device portable a this would have provided a clear and expected advantage. Further, the courts have held that a prima facie case of obviousness exists as to making a claimed device portable if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 V A). Further, it would have been obvious to one skilled in the art before the filing date of the invention to modify the device of Rutishauser to be made to be portable, because making a device portable provides a clear and expected advantage (i.e. making the device able to be easily transported where desired).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798